oC Se ND mH BR WH PO Ke

VY Ne Y NYY NY NY BD ND Re me ee ee eH ee ee
ao YN DH FF YB NY =F SG OC we MW HH BF WD NH Bi Ss

Case 2:19-cv-01713-RSL Document7 Filed 10/29/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON, AT SEATTLE

HT-Seattle Owner, LLC, Case No. 2:19-cv-01713-RSL
Plaintiff,
v. STIPULATED MOTION FOR
EXTENSION OF TIME FOR
Indian Harbor Insurance Company, DEFENDANT TO FILE RESPONSE
Defendant TO PLAINTIFF’S COMPLAINT AND
. PROPOSED] ORDER
Noted for October 29, 2019

 

 

 

 

Plaintiff HT-Seattle Owner, LLC (“Plaintiff’), and Defendant Indian Harbor Insurance
Company (“Defendant” and collectively, with Plaintiff the “Parties”), by and through their
respective counsel of record, and pursuant to Local Rules 7 and 10, and Federal Rule of Civil
Procedure Rule 6, hereby stipulate and agree as follows:

WHEREAS, Defendant was served with Plaintiff's complaint (ECF No. 1-2) on or around, of
shortly after, September 23, 2019 (see ECF Nos. 1, 1-2);

WHEREAS, Defendant filed a notice of removal of Plaintiff's complaint filed in state court
on October 23, 2019 (ECF No. 1);

WHEREAS, prior to filing its notice of removal (ECF No. 1), Defendant did not answer or
otherwise respond to Plaintiff's complaint in state court (see id.);

WHEREAS, pursuant to Fed. R. Civ. P. Rule 81(c)(2)(C), Defendant has seven (7) days after
the notice of removal is filed in order to file and serve an answer or otherwise respond to Plaintiff's

complaint;

STIPULATED MOTION FOR EXTENSION OF TIME FOR DEFENDANT TO FILE RESPONSE TO PLAINTIFF’S
COMPLAINT AND [PROPOSEB}-ORDER

 
oO oe ND AW BB WwW NY &

Ny NY NY NN BY NY DBD DO ee ee ea ea a a a
ao Nn A YN FF Ye NY —-— SDS ODO we HM DH HM BR WH BH S&S 6G

 

 

Case 2:19-cv-01713-RSL Document 7 Filed 10/29/19 Page 2 of 3

WHEREAS, the Parties have reached a settlement in principle in this matter and, as a result;
have agreed to delay and defer any further costs, time or expense related to litigating this matter
during the time it takes to finalize such settlement;

WHEREAS, the Parties have agreed that Defendant may have until December 11, 2019 ta
file and serve an answer or otherwise respond to Plaintiff's complaint; and

WHEREAS, Fed. R. Civ. P. Rule 6(b) requires the Court to approve an extension of time for
Defendant to file an answer, and therefore the Parties collectively request the Court approve the
stipulation, as set forth below:

a. This is the Parties’ first stipulation for an enlargement of time to respond to Plaintiff's

complaint;

b. The Parties stipulate and agree that the deadline for Defendant to file an answer or

otherwise respond to Plaintiff's complaint shall be extended to December 11, 2019; and

c. This is a same day motion pursuant to Local Rule 7(d)(1);

d. This stipulation is not made for purposes of delay.

IT IS SO STIPULATED.

DUANE MORRIS LLP HARPER HAYES PLLC

By: /s/ Daniel B. Heidtke By: /s/ Todd Christopher Haves

 

 

Daniel B. Heidtke (WSBN 5 1034) Todd Christopher Hayes (WSBN 26361)
801 Second Ave., Suite 800
Seattle, WA 98104 Attorneys for Plaintiff HT-Seattle Owner LLC

Telephone: (213) 689-7421

Fax: (213) 689-7401

dbheidtke@duanemorris.com
Attorneys for Defendant Indian Harbor
Insurance Company

*
IT IS SO ORDERED this 50 day of Os Iden , 2019.
MUS Canink?

U.S. DISTRICT COURT JUDGE
U.S. DISTRICT MAGISTRATE JUDGE

STIPULATED MOTION FOR EXTENSION OF TIME FOR DEFENDANT TO FILE RESPONSE TO PLAINTIFF’S
COMPLAINT AND [BROPOSEDLORDER

 
